Citation Nr: 0100795	
Decision Date: 01/11/01    Archive Date: 01/17/01

DOCKET NO.  96-32 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1. Entitlement to an increased evaluation for service-
connected residuals of a gunshot wound of the left foot, 
currently evaluated as 10 percent disabling.

2. Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel


INTRODUCTION

The appellant served on active duty from May 1967 to May 
1970, including service in Vietnam.  

This matter was last before the Board of Veterans' Appeals 
(the Board) in October 1998 for review of the appellant's 
claims of entitlement to an increased evaluation for the 
residuals of a gunshot wound to the left foot and for 
entitlement to service connection for a left knee disorder.  

Following the Board's denial of entitlement to the benefits 
sought, the appellant sought review of Board's decision 
relative to the gunshot wound residuals before the U.S. Court 
of Appeals for Veterans Claims (the Court).  By decision 
dated in May 2000, the Court vacated the Board's decision as 
to the appellant's increased rating claim and remanded it to 
the Board for readjudication.  Specifically, the Court found 
that the Board's statement of reasons and bases for its 
decision was insufficient for purpose of appellate review.  
The Court's decision is discussed below.  The Board's 
decision denying secondary service connection for a left knee 
disability was affirmed by the Court.

By rating decision dated in January 2000, the appellant was 
granted an increased disability rating, to 30 percent, for 
PTSD.  In March 2000, the appellant filed a notice of 
disagreement and requested a higher disability rating.  In 
June 2000, the appellant's substantive appeal was received.  
In July 2000, a 50 percent disability rating was assigned.  

Applicable law mandates that when a veteran seeks an original 
or increased rating, it will generally be presumed that the 
maximum benefit allowed by law and regulation is sought, and 
it follows that such a claim remains in controversy where 
less than the maximum benefit available is awarded.  AB v. 
Brown, 6 Vet. App. 35 (1993).  In this matter, the appellant 
has not withdrawn his appeal as to the issue of an increased 
rating for PTSD and the claim is therefore before the Board 
for review.   

The record further reflects that by rating decision dated in 
June 1999, the appellant's disability rating for a cervical 
spine disorder was increased to 60 percent.  Because the 
appellant has not filed a notice of disagreement as to this 
rating decision, the assigned rating is not before the Board 
for appellate review.  
See 38 U.S.C.A. § 7105(a).

The Board observes that the appellant's combined service-
connected disability rating is 80 percent.  The appellant has 
reported that he is unable to work because of the disorders 
in question.  In these circumstances, the appellant should be 
considered for a total disability evaluation based upon 
individual unemployability.  This matter is therefore 
referred to the RO.  See Vettese v. Brown, 7 Vet. App. 31, 
34-35 (1994). 38 C.F.R. 3.340, 3.341, 4.16.


FINDINGS OF FACT

1. The competent medical evidence of record reflects that the 
residuals of a gunshot wound to the left foot are 
manifested by osteoarthritis of the first metatarsal 
phalangeal joint, identified as hallux rigidus and valgus, 
resulting in complaints of pain.

2. No muscle or tendon damage has been identified as 
involving the left first metatarsal phalangeal joint.  

3. The appellant's psychiatric disorder is characterized by 
occupational and social impairment with deficiencies in 
most areas, including work, family relations, and mood 
with depression affecting the ability to function 
independently and difficulty in adapting to stressful 
circumstances.  


CONCLUSIONS OF LAW

1. The criteria for an evaluation greater than 10 percent for 
the residuals of a gunshot wound to the left great toe, 
first metatarsal phalangeal joint, have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.73, 
Diagnostic Code 5310 (2000).   

2. A grant of service connection for hallux valgus/hallux 
limitus of the left great toe is appropriate.  38 U.S.C.A. 
§ 1110 (West 1991).

3. The assignment of a compensable disability rating for 
hallux valgus of the left great toe would constitute 
improper pyramiding.  38 C.F.R. § 4.14 (2000).

4. The criteria for a 70 percent disability evaluation for 
PTSD have been met. 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.130, Diagnostic Code 9411 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant is seeking an increased disability rating for 
his service-connected left great toe disability, which is 
currently rated as 10 percent disabling under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5310.  The appellant also seeks an 
increased disability rating for his psychiatric disorder, 
which is currently evaluated as 50 percent disabling under 
38 C.F.R. § 4.130, Diagnostic Code 9411.  

By law, the Board's statement of reasons and bases for its 
findings and conclusions on all material facts and law 
presented on the record must be sufficient to enable the 
claimant to understand the precise basis for the Board's 
decision, as well as to facilitate review of the decision by 
courts of competent appellate jurisdiction.  
The Board must also consider and apply all relevant statutory 
and regulatory law, as well as the controlling decisions of 
the appellate courts.  See Vargas-Gonzalez v. West, 12 Vet. 
App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 
56-57 (1990); 38 U.S.C.A. § 7104(d)(1) (West 1991).  

The Board will review the generally applicable law relevant 
to all of the appellant's claims.  The Board will then 
proceed to analyze each of the appellant's claims by first 
providing a factual review of evidence of record as found in 
the appellant's claims folder; then a discussion of the 
relevant law specific to the individual claim; and then a 
detailed analysis in light of the evidence of record and the 
applicable law.  

The Generally Applicable Law

Rating disabilities - in general 

Disability ratings are to be determined by the application of 
a schedule of ratings (Schedule) which is based on the 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 3.321(a), 4.1.  Separate diagnostic codes 
identify the various disabilities.  See the VA Schedule for 
Rating Disabilities,
38 C.F.R. Part 4.

The Schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service. 
The percentage ratings represent as far as can practically be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. §§ 3.321(a), 4.1 (2000).

The degree of impairment resulting from a disability involves 
a factual determination of the severity of the disability.  
In resolving this factual issue, the Board may only consider 
the specific factors as are enumerated in the applicable 
rating criteria.  Massey v. Brown, 7 Vet. App. 204, 208 
(1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992); 
see Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon 
v. Brown, 6 Vet. App. 396, 402 (1994).

The duty to assist

The Veterans Claims Assistance Act of 2000 provides that VA 
shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by the 
Secretary, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  The law 
further provides that VA may defer providing assistance 
pending the submission by the claimant of essential 
information missing from the application.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, __ (2000) [to be codified at 38 U.S.C.A. 
§ 5103A].   

The law further provides that the assistance provided by the 
VA shall include providing a medical examination or obtaining 
a medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  An examination is 
deemed "necessary" if the evidence of record (lay or 
medical) includes competent evidence that the claimant has a 
current disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or 
air service; but does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, __ (2000) (to be codified at 38 U.S.C.A. 
§ 5103A). 

Standard of review

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility and the 
probative value of proffered evidence of record in its whole.  
Owens v. Brown, 7 Vet. App. 429, 433 (1995); see also Elkins 
v. Gober, No. 00-7023 (Fed.Circ. Oct. 13, 2000); Madden v. 
Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997); Guimond v. 
Brown, 6 Vet. App. 69, 72 (1993); Hensley v. Brown, 5 Vet. 
App. 155, 161 (1993).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert, 
supra., it was observed that "a veteran need only demonstrate 
that there is an 'approximate balance of positive and 
negative evidence' in order to prevail."  Gilbert at 53.  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  The 
Board observes in passing that the benefit of the doubt rule 
articulated above has not been substantially altered by the 
Veterans Claims Assistance Act of 2000.

In determining whether evidence is credible, the Board may 
consider internal consistency, facial plausibility, and 
consistency with other evidence submitted on behalf of the 
claimant.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).

The Board will now proceed to a discussion of the issues.

Entitlement to an increased evaluation for a gunshot wound to 
the left foot

Factual Background

The appellant's service medical records indicate that he 
incurred a through and through gunshot wound of the left foot 
in the area of the first metatarsal during combat in Vietnam 
in 1968.  The appellant obtained an excusal from prolonged 
marching in February 1969.  There was then obtained no 
information relative to the nature of the gunshot wound 
residuals.  

In a May 1969 chronological record of medical care, it was 
noted that the wound was sustained eight months previously, 
and that a contemporaneous physical examination had detected 
tenderness in the area over the head of the first metatarsal.  
It was also noted that a radiographic examination was "not 
remarkable."  The appellant's preseparation physical 
examination is devoid of any mention of the appellant's 
gunshot wound injury, other than to note its historical 
occurrence.    

Service connection was established in a rating determination 
dated in June 1970.  The rating decision reflects that the RO 
applied 38 C.F.R. § 4.73, Diagnostic Code 5310, pertaining to 
the evaluation of muscle injuries.  

The record thereafter reflects periodic VA medical treatment 
for the appellant's left toe gunshot wound residuals.  In May 
1971, radiographic examination noted minimal hypertrophic 
degenerative arthritis of the metatarsophalangeal joint, with 
minimal lipping and minimal bilateral hallux valgus.  
Contemporaneous orthopedic examination reiterated these 
diagnoses.  

In November 1983, the appellant was noted to have a one-inch 
long, well-healed, non-adherent and non-tender scar on the 
dorsum over the first left metatarsal, and another well-
healed, non-adherent, and non-tender scar on the plantar 
surface of the foot, near the entrance wound.  Clinical 
examination found no gross deformity about the joints, and 
there was no apparent loss of soft tissue.  In December 1983, 
radiographic examination detected moderate degenerative 
changes of the first metatarsophalangeal joint, but there was 
no evidence of fracture, and no metallic bodies were noted.  

In September 1993, a VA radiographic examination detected a 
posterior calcaneal spur and small cystic changes in the 
first metatarsal head.  Upon clinical examination, the 
appellant was diagnosed to have hallux limitus of the first 
metatarsophalangeal joint.  In October 1993, the appellant 
was treated for cellulitis of the left foot.  He was then 
noted to have reported tender joints of the left foot with 
some deformity of the toes.  

In March 1994, the appellant complained of foot pain to a VA 
examiner.  The appellant reported that he was using a foot 
brace that gave him no relief.  Upon clinical examination, 
there was no evidence of inflammation. The appellant was 
prescribed commercially available anti-inflammatory 
medication.  In April 1994, VA radiographic examination 
detected mild degenerative joint disease of the first left 
metatarsal phalangeal joint space.  

The record indicates that the appellant thereafter began a VA 
physical therapy program.  In October 1994, he was referred 
to a VA podiatry clinic where he was prescribed ultrasound 
treatments and whirlpool baths for left great toe pain.  In a 
November 1994 VA physical therapy treatment note, the 
appellant was reported to have complained of left big toe 
pain.  He stated that he was experiencing numbness, and that 
he was requesting that a brace be provided for use under his 
toe.  On a scale of from 1 to 10, with the greatest number 
representing the most severe pain, the appellant described 
his pain as a 5.  Upon clinical evaluation, the first toe of 
the left foot was noted to have moderate edema, and was 
tender to pressure.  The active range of motion of the toe 
was limited in flexion.  The appellant was noted to be 
walking without using any assistive device but he had a mild 
limping gait pattern.  

In a December 1994 VA physical therapy note, the appellant 
reported that he was feeling better, and that he was able to 
ambulate with less pain.  The appellant completed VA 
outpatient physical therapy in January 1995.   In a treatment 
summary, he was noted to have been treated for arthritis of 
the first metatarsophalangeal joint.  Edema of the left toe 
was noted to have decreased.  The appellant reported that the 
left toe pain had decreased with physical therapy, and he was 
observed to be walking with less limping than previously 
noted.  He was instructed in a home physical therapy program.  
Other VA medical records dated approximately contemporaneous 
with this period reflect continuing care for a left toe 
disorder characterized as arthritis and left hallux valgus of 
the effected toe.   

In an April 1995 medical report, M.H., D.P.M., observed that 
radiographic examination of the appellant's first 
metatarsophalangeal detected degenerative joint disease, but 
that the study "did not show anything too destructive going 
on."  

In May 1995, Dr. M.H. observed that the appellant's combat-
incurred disability was a bullet wound through the first 
metatarsophalangeal joint area, which resulted in a "very 
painful joint on any movement."  He further observed that in 
order to relieve these symptoms, two possible options were a 
metatarsophalangeal joint fusion and a joint replacement.   
 
In a January 1996 VA radiographic examination, there was no 
evidence noted of opaque metallic foreign bodies in the soft 
tissues.  No demonstrable fracture, bone or joint abnormality 
was noted.  In May 1996, the appellant underwent a 
comprehensive VA orthopedic examination of his foot.  The 
appellant complained of pain and soreness that was increased 
when he wore shoes.  Upon objective examination, the left 
great toe was noted to have a scar at the dorsal surface.  
The toe was tender to palpation and to passive movement of 
the metatarsophalangeal joint, which was also noted to be 
partially ankylosed and had decreased flexion and extension.  
He was diagnosed to have partial ankylosis and degenerative 
joint disease of the first metatarsophalangeal joint.  

In a May 1996 letter, R.A., M.D., observed that the appellant 
had mild degenerative joint disease of the first metacarpal 
phalangeal joint.  He observed that the appellant had a 
gunshot wound that was "overlying the first metatarsal 
phalangeal joint of the left foot."  The physician reported 
that the appellant had progressive pain in that joint, and 
that he was then walking on the lateral border of the left 
foot to prevent pain in the toe.  

Also in May 1996, a VA examiner stated diagnoses of partial 
ankylosis and degenerative joint disease of the first 
metatarsophalangeal joint. 

At an October 1996 personal hearing, the appellant testified 
in substance that he had pain, discoloration, and muscle 
spasm in his great toe area.  As to the latter, the appellant 
reported that a spasm would "radiate" from his big toe to 
his heel.  He stated that he would limp because of these 
symptoms, and that he would experience swelling.  He stated 
that he had been prescribed the use of orthotic inserts for 
his shoe.  The appellant also reported that he was unable to 
drive a vehicle with standard shifting, because of pain in 
his toe and his knee.  He stated that he sometimes awoke from 
a severe foot cramp.  He stated that he was then able to walk 
from a block to a block and a half, and that standing for 
over 10 minutes would elicit pain.   


In October 1996, the appellant submitted private medical 
treatment records from a non-VA medical facility, S.M.A., 
reflecting treatment from April 1995 and from June 1996.  On 
the former occasion, the appellant reported that his big toe 
joint had become quite painful and that he was unable to walk 
on it without very much pain.  Upon clinical examination, 
neurovascular status was noted to be intact, and there was no 
erythema or edema noted.  Pain was elicited on range of 
motion of the metatarsophalangeal joint, and the disorder was 
again diagnosed to be arthritis.  The June 1996 report was 
generated after the appellant sought an opinion regarding his 
then pending application for service connection for a left 
knee disorder.  However, as to the appellant's left great 
toe, the examiner noted a decreased but functional range of 
motion of at the metatarsophalangeal joint, with relatively 
normal push-off during gait.  An assessment of pain over the 
first metatarsophalangeal joint of the great left toe 
secondary to post-traumatic changes was diagnosed.  

A September 1997 VA radiographic study detected a mild hallux 
valgus deformity with narrowing at the first metacarpal 
phalangeal joint.  There was noted no evidence of fracture, 
dislocation, or significant soft tissue abnormality.  

The appellant underwent a VA physical examination in October 
1997.  It was noted that the appellant had complaints of pain 
in the first metatarsal phalangeal joint.  Upon clinical 
examination, slight swelling and tenderness was noted.  The 
examiner commented that the gunshot wound went through the 
effected joint.  The appellant's posture; including standing, 
squatting, supination, pronation and rising on toes and heels 
was noted to be normal.  Callosus were noted on both the 
right and left great toes, and scarring was noted of the 
entrance and exit wounds.  The appellant displayed 
dorsiflexion of the left toe to 20 degrees and zero degrees 
of plantar flexion.  On the right toe, he had 50 degrees of 
dorsiflexion and no plantar flexion.  The examiner observed 
that radiographic examination detected some irregularity of 
the first metatarsal head and a "classic hallux rigidus."  
[The Board observes that "hallux rigidus" may be defined as 
"a condition in which there is stiffness in the first 
metatarsophalangeal joint; the joint may be the site of a(n) 
osteoarthritis."  Stedman's Medical Dictionary, 759 (26th 
ed. 1995)].  There was noted no bony defect and no evidence 
of infection.  

In February 1998, J.C., D.P.M., of the S.W.A., reported that 
the appellant had been diagnosed to have diabetic peripheral 
neuropathy and reiterated the prior diagnosis of degenerative 
joint disease of the first metatarsophalangeal joint.  He 
observed that there could be two possible causes of the 
appellant's reported left foot arch spasm - an altered gait 
from the hallux limitus or peripheral neuropathy.  

In March 1998, the appellant underwent an additional VA 
physical examination.  The appellant again reported that he 
had muscle spasms in his feet.  The examiner commented that 
the appellant displayed an exaggerated limp, and that he 
walked on the outside of his foot.  The examiner further 
observed that the appellant had an entrance and exit wound on 
the metatarsal head, and that there were "no muscle 
injuries.  This was strictly skin and bone."  He also noted 
that both of the appellant's flexor and extensor tendons were 
not severed.  There was noted no evidence of infection, and 
circulation of the toe appeared to be good.

The examiner reviewed radiographic examination reports of 
studies that were conducted by S.W.A. and previously at VA 
medical facilities.  He reported that although a 1996 VA 
study had detected the presence of metallic fragments in the 
appellant's toe, recent VA studies had shown no abnormality.  
The radiographic studies from S.W.A. reflected a hyperdense 
area of the first metatarsal head due to the gunshot wound, 
but there was no actual healed fracture noted.  Instead, he 
noted hypersensitivity of the bone and the arthritic 
metatarsal phalangeal joint of the hallux rigidus.  The 
examiner diagnosed the appellant to have a through and 
through gunshot wound of the first metatarsal joint without 
muscle damage and without deformity; and osteoarthritis of 
the first metatarsal phalangeal joint, consisting of hallux 
rigidus.      

The relevant law

The disability resulting from the appellant's left foot 
gunshot wound residuals are  evaluated by the RO as a muscle 
injury under 38 C.F.R. § 4.73, Diagnostic Code 5310 (2000).  
By regulatory amendment effective June 3, 1997, changes were 
made to the schedular criteria for evaluating muscle 
injuries, as set forth in 38 C.F.R. §§ 4.55, 4.56, and 4.72.    

In Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991), it was 
held that "where the law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to appellant should and we so hold will apply 
unless Congress provided otherwise or permitted (VA) to do 
otherwise and the Secretary did so."  
The appellant's disability must therefore be evaluated under 
the rating criteria concerning evaluation of disabilities 
residual to healed wounds involving muscle groups due to 
gunshot or other trauma which existed prior to July 3, 1997, 
and the current criteria, made effective on July 3, 1997, to 
determine which is more favorable to the appellant.  The RO 
initially evaluated the appellant's condition under the pre-
amendment criteria, and then reconsidered it in the 
supplemental statement of the case of July 1998, under the 
new criteria.

38 C.F.R. § 4.56 sets forth certain factors for consideration 
in the rating of residuals of gunshot and shell fragment 
wounds.  As noted, this regulation was modified by regulatory 
amendment effective July 3, 1997.  As such, the Board will 
set forth the appropriate context for both the old and the 
new versions of that regulation.

(i)  The pre-amendment criteria

Under the old version, 38 C.F.R. § 4.56 provided that a 
slight disability of the muscle was a simple wound of muscle 
without debridement, infection, or effects of laceration.  
The service medical records would show a record of a wound of 
slight severity or relatively brief treatment and return to 
duty and healing with good functional results.  There would 
be no consistent complaints of cardinal symptoms of muscle 
injury or painful residuals.  Objectively, the medical 
evidence would show a slight injury to a muscle group 
manifested by a minimum scar;  slight, if any, evidence of 
fascial defect or of atrophy or of impaired tonus.  No 
significant impairment of function and no retained metallic 
fragments.  38 C.F.R. § 4.56(a).   

A moderate disability of muscles was a through and through or 
deep penetrating wounds of relatively short track by single 
bullet or small shell or shrapnel fragment.  Absence of the 
explosive effect of a high velocity missile, and of residuals 
of debridement or of prolonged infection.  The service 
medical records would show a record of hospitalization in 
service for treatment of the wound.  In addition, there would 
be records following service of consistent complaints of one 
or more of the cardinal symptoms of muscle wounds 
particularly fatigue and fatigue-pain after moderate use, 
affecting the particular functions controlled by the injured 
muscles.  Objectively, the medical evidence would show a 
moderate injury to a muscle group manifested by entrance and 
(if present) exit scars linear or relatively small and so 
situated as to indicate relatively short track of missile 
through tissue;  signs of moderate loss of deep fasciae or 
muscle substance or impairment of muscle tonus,  and definite 
weakness on comparative tests.  38 C.F.R. § 4.56(b).

A moderately severe disability of muscles was a through and 
through or deep penetrating wound by high velocity missile of 
small size or large missile of low velocity, with debridement 
or with prolonged infection or with sloughing of soft parts, 
intermuscular cicatrization.  The service medical records 
would show a record of hospitalization for a prolonged period 
in service for treatment of the wound of severe grade.  In 
addition, there would be records following service of 
consistent complaints of cardinal symptoms of muscle wounds.  
There might also be evidence of unemployability because of an 
inability to keep up with the work requirements.  
Objectively, the medical evidence would show a moderately 
severe injury to a muscle group manifested by entrance and 
(if present) exit scars relatively large and so situated as 
to indicate track of missile through important muscle groups.  
Further, there are indications on palpation of moderate loss 
of deep muscle substance or moderate loss of normal firm 
resistance of muscles compared with the sound side.  Tests of 
strength and endurance of muscle groups involved give 
positive evidence of marked or moderately severe loss.  38 
C.F.R. § 4.56(c).

A severe disability of muscles was a through and through or 
deep penetrating wound due to a high velocity missile or 
large or multiple low velocity missiles, or the explosive 
effect of high velocity missile, or to a shattering bone 
fracture with extensive debridement or prolonged infection 
and sloughing of soft parts, intermuscular binding, and 
cicatrization.  The service medical records would show a 
record of hospitalization for a prolonged period in service 
for treatment of the wound of severe grade.  In addition, 
there would be records following service of consistent 
complaints of cardinal symptoms of muscle wounds.  There 
might also be evidence of unemployability because of an 
inability to keep up with the work requirements.  
Objectively, the medical evidence would show a severe injury 
to a muscle group manifested by extensive ragged, depressed, 
and adherent scars of skin so situated as to indicate wide 
damage to muscle groups by the track of the missile.  X-rays 
might show minute, multiple, scattered foreign bodies, 
indicating the spread of intermuscular trauma and the 
explosive effects of the missile.  Palpation would reveal 
moderate or extensive loss of deep fasciae or muscle 
substance, with soft or flabby muscles in the wound area.  
Tests of strength, endurance compared with the sound side, or 
coordinated movements would show positive evidence of severe 
impairment of function.  Reaction of degeneration would not 
be present in electrical tests, but a diminished excitability 
to faradic current, compared with the sound side, may be 
present.  Visible or measured atrophy may be present, with 
adaptive contractions or the opposing groups of muscles, if 
present, indicating severity.  Adhesion of the scar to one of 
the long bones, scapula, pelvic bones, sacrum, or vertebra, 
with epithelial sealing over the bone without true skin 
covering, in an area where bone is normally protected by 
muscle, indicates the severe type of muscle damage.  Atrophy 
of muscle groups not included in the track of the missile, 
particularly of the trapezius and serratus in wounds to the 
shoulder girdle (traumatic muscular dystrophy), and 
induration and atrophy of an entire muscle following simple 
piercing by a projectile (progressive sclerosing myositis), 
may be included in the severe group if there is sufficient 
evidence of severe disability.  38 C.F.R. § 4.56(d).

(ii)  The current criteria

Under the new version of the rating criteria, 38 C.F.R. § 
4.56 provides that:  (a) an open comminuted fracture with 
muscle or tendon damage will be rated as a severe injury of 
the muscle group involved unless, for locations such as in 
the wrist or over the tibia, evidence establishes that the 
muscle damage is minimal;  (b) a through-and-through injury 
with muscle damage shall be evaluated as no less than a 
moderate injury for each group of muscles damaged;  (c) for 
VA rating purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement; and under diagnostic codes 5301 
through 5323, disabilities resulting from muscle injuries 
shall be classified as slight, moderate, moderately severe or 
severe.

Examination of the amended version of 38 C.F.R. § 4.56 
reveals it to be otherwise essentially the same as its 
predecessor.  Additionally, the current provisions of 38 
C.F.R. § 4.56(a) and (b) were formerly contained in 38 C.F.R. 
§ 4.72, effective prior to July 3, 1997.  However, for the 
sake of clarity and in order to show that both versions have 
been fully considered by the Board, the Board will set forth 
the new version.

38 C.F.R. § 4.56(d)(1) describes slight disability of 
muscles:  (i) Type of injury: simple wound of muscle without 
debridement or infection;  (ii) History and complaint: 
service department record of superficial wound with brief 
treatment and return to duty; healing with good functional 
results; no cardinal signs or symptoms of muscle disability 
as defined in paragraph (c) of this section;  (iii) Objective 
findings:  minimal scar; no evidence of fascial defect, 
atrophy, or impaired tonus; no impairment of function or 
metallic fragments retained in muscle tissue.

38 C.F.R. § 4.56(d)(2) describes moderate disability of 
muscles:  (i) Type of injury: through and through or deep 
penetrating wound of short track from a single bullet, small 
shell or shrapnel fragment, without explosive effect of high 
velocity missile, residuals of debridement, or prolonged 
infection;  (ii) History and complaint:  service department 
record or other evidence of in-service treatment for the 
wound; record of consistent complaint of one or more of the 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section, particularly lowered 
threshold of fatigue after average use, affecting the 
particular functions controlled by the injured muscles;  
(iii) Objective findings: entrance and (if present) exit 
scars, small or linear, indicating short track of missile 
through muscle tissue.  Some loss of deep fascia or muscle 
substance or impairment of muscle tonus and loss of power or 
lowered threshold of fatigue when compared to the sound side.

38 C.F.R. § 4.56(d)(3) describes moderately severe disability 
of muscles:  (I) Type of injury:  through and through or deep 
penetrating wound by small high velocity missile or large 
low-velocity missile, with debridement, prolonged infection, 
or sloughing of soft parts, and intermuscular scarring;  (ii) 
History and complaint: service department record or other 
evidence showing hospitalization for a prolonged period for 
treatment of wound; record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section and, if present, evidence of 
inability to keep up with work requirements;  (iii) Objective 
findings:  entrance and (if present) exit scars indicating 
track of missile through one or more muscle groups; 
indications on palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
sound side; tests of strength and endurance compared with 
sound side demonstrate positive evidence of impairment. 

38 C.F.R. § 4.56(d)(4) describes severe disability of 
muscles:  (I) Type of injury:  through and through or deep 
penetrating wound due to high-velocity missile, or large or 
multiple low velocity missiles, or with shattering bone 
fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring;  (ii) History and 
complaint:  service department record or other evidence 
showing hospitalization for a prolonged period for treatment 
of wound; record of consistent complaint of cardinal signs 
and symptoms of muscle disability as defined in paragraph (c) 
of this section, worse than those shown for moderately severe 
muscle injuries, and, if present, evidence of inability to 
keep up with work requirements;  (iii) Objective findings:  
ragged, depressed and adherent scars indicating wide damage 
to muscle groups in missile track; palpation shows loss of 
deep fascia or muscle substance, or soft flabby muscles in 
wound area;  muscles swell and harden abnormally in 
contraction; tests of strength, endurance, or coordinated 
movements compared with the corresponding muscles of the 
uninjured side indicate severe impairment of function.  If 
present, the following are also signs of severe muscle 
disability:  (A) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile;  (B) Adhesion of scar to one of the 
long bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle;  (C) Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests;  (D) Visible 
or measurable atrophy;  (E) Adaptive contraction of an 
opposing group of muscles;  (F) Atrophy of muscle groups not 
in the track of the missile, particularly of the trapezius 
and serratus in wounds of the shoulder girdle;  (G) 
Induration or atrophy of an entire muscle following simple 
piercing by a projectile.

The Rating Schedule as it pertains to Muscle Group 
designations was also revised as of July 3, 1997, and here 
the changes were merely in the presentation of the 
identifying information pertaining to each Muscle Group.  
There is no substantive distinction between the rating 
criteria as established prior to July 3, 1997, and 
thereafter.  Group X was initially designated thus:  
"Intrinsic muscles of the foot. Plantar:  (1) Flexor 
digitorum brevis;  (2) abductor hallucis;  (3) abductor 
digiti V;  (4) quadratus plantae;  (5) lumbricales (4);  (6) 
flexor hallucis;  (7) abductor hallucis;  (8) flexor digiti 
V, brevis;  (9) adductor digiti V, opponens digiti V;  
interossei plantar.  (Function:  Movements of the forefoot 
and toes.  Propulsion thrust in walking.)  Other important 
plantar structures:  Plantar aponeurosis, long plantar and 
calcaneonavicular ligament, tendons of posterior tibial, 
peroneus longus, and long flexors of great and little toes."  
The criteria for rating disabilities of the muscle group 
provided for a 30 percent evaluation for a severe disability, 
20 percent for moderately severe, 10 percent for moderate, 
and zero percent for slight disability.  Dorsal: (1) Extensor 
hallucis brevis;  (11) extensor digitorum brevis;  (2) dorsal 
interossei (4).  Other important dorsal structures:  Cruciate 
crural, deltoid and other ligaments.  Tendons of long 
extensors of toes and peronei muscles."  The criteria for 
rating the dorsal Group X muscles called for 20 percent for 
severe disability, 10 percent for moderately severe, 10 
percent for moderate, and zero percent for slight disability.  
The minimum rating for a through and through wound to the 
foot is noted to be 10 percent.  The changes to the criteria 
effectuated in July 1997 merely altered the presentation of 
the information as provided, and no substantive change 
resulted.  38 C.F.R. § 4.73, DC 5310 (1996);  38 C.F.R. 
§ 4.73, DC 5310 (1997).

Pursuant to 38 C.F.R. § 4.71a, DC 5281 (1997), hallux 
rigidus, if unilateral and severe, is rated under the 
criteria for severe hallux valgus.  Unilateral hallux valgus 
is rated as 10 percent disabling if operated with resection 
of metatarsal head, and also as 10 percent disabling if 
severe, equivalent to amputation of the great toe.  38 C.F.R. 
§ 4.71a, DC 5280.  Malunion or nonunion of the tarsal or 
metatarsal bones is evaluated as 30 percent disabling for 
severe conditions, 20 percent for moderately severe and 10 
percent for a moderate disability.  A 40 percent evaluation 
is warranted for actual loss of use of the foot.  38 C.F.R. 
§ 4.71a, DC 5283.  Other foot injuries are evaluated as 30 
percent disabling for severe, 20 percent for moderately 
severe and 10 percent for moderate, with 40 percent for 
actual loss of use of the foot.  38 C.F.R. § 4.71a, DC 5284.  
These rating criteria have not been revised since the 
initiation of the appellant's claim.

Analysis

1.  Preliminary matters

The Board has initially considered whether a remand of this 
case is required for additional evidentiary or procedural 
development, particularly in light of the Veterans Claims 
Assistance Act of 2000, which was discussed in detail above.  
There appears to be no relevant evidence which has not been 
obtained.  In an August 2000 letter, the appellant indicated 
that he had no further evidence to submit and expressed a 
desire that this case move forward.  In a November 2000 
brief, the appellant's accredited representative did not 
indicate that the case had not been fully developed.  Rather, 
the representative advanced legal arguments, which will be 
discussed below, pertaining to rating the veteran's 
disability in light of the Court's decision in this case.  
The Board therefore concludes that VA's statutory duty to 
assist has been complied with.   

The Board has carefully considered all of the evidence of 
record in light of the applicable law and the Court's May 
2000 decision, cognizant that it is well-settled law that a 
remand is not for the purpose of rewriting an opinion so that 
it will superficially comply with the requirement to provide 
a comprehensive statement of the reasons or bases for its 
decision.  See Fletcher v. Derwinski, 1 Vet. App. 394, 397 
(1991).  


2.  Discussion

In its October 1998 decision, the Board determined that the 
schedular criteria applied by the RO, 38 C.F.R. § 4.73, 
Diagnostic Code 5310, was not appropriate because recent VA 
examinations had not identified any muscle injury.  The Board 
redenominated the appellant's service-connected injury as 
hallux rigidus, based on the recent medical evidence of 
record, and assigned a 10 percent rating under 38 C.F.R. 
§ 4.71, Diagnostic Codes 5280-1.  In essence, the Board 
denied an increased rating for the service-connected foot 
disability. 

In its May 2000 decision, the Court found that the Board did 
not set forth a comprehensive statement of reasons and bases 
in its October 1998 decision.  The Court found that the 
Board's substitution of 38 C.F.R. § 4.71a, Diagnostic Codes 
5281 and 5280 (pertaining to hallux rigidus and hallux 
valgus) for 38 C.F.R. § 4.73, Diagnostic Code 5310 (muscle 
injuries) had not been sufficiently explained.  

The Court also found that the Board's decision was unclear in 
three particulars.  First, it observed that the Board did not 
discuss whether its actions amounted to discontinuance of a 
protected rating in violation of 38 U.S.C.A §§ 110 and 1159.    
The Court also noted that the Board did not explain whether 
its action was a mere modification of the appellant's 
existing disability rating, pursuant to the Court's ruling in 
Gifford v. Brown, 6 Vet. App. 269 (1994).  The Court also 
found it unclear whether the Board's decision could have been 
based upon an implicit finding that the appellant had 
essentially the same symptomatology, thus precluding 
duplicate disability ratings.  

Having carefully reviewed the Court's decision, the pleadings 
of the parties and the evidence of record, and for reasons 
which will be explained in detail below, the Board will leave 
undisturbed the grant of service connection for a muscle 
injury under 38 C.F.R. § 4.73, Diagnostic Code 5310, since 
such is a protected rating.  The
Board has determined that a grant of service connection for 
hallux valgus/hallux rigidus of the left great toe under 
38 C.F.R. § 4.71a, Diagnostic Codes 5280-5281 is appropriate, 
based on the medical evidence of record demonstrating such 
disability.  However, while service connection will be 
granted for hallux valgus, the Board has concluded that the 
assignment of  a separate disability rating for this 
disability is inappropriate under 38 C.F.R. § 4.14 as such 
would constitute duplicate ratings for the same 
symptomatology.  

For the sake of clarity, the Board will first discuss the 
protection of the previously-assigned 10 percent rating for a 
muscle injury under 38 C.F.R. § 4.73, Diagnostic Code 5310.  
The Board will then turn to the granting of service 
connection under 38 C.F.R. § 4.71a, Diagnostic Codes 5280-
5281.  The Board will then discuss the issue of the 
appropriate disability ratings to be assigned for the two 
service-connected disabilities.  The Court's decision of May 
2000 and the appellant's contentions will be discussed where 
appropriate.      

(i) Protection of the previously assigned disability rating 
under 38 C.F.R. § 4.73

The Board begins its analysis by noting the provisions of 
38 U.S.C.A. § 1159, pertaining to "[p]rotection of service 
connection."  In relevant part, the statute provides that:

"Service connection for any disability . . . which 
has been in force for ten or more years shall not 
be severed on or after January 1, 1962, except upon 
a showing that the original grant of service 
connection was based on fraud or it is clearly 
shown from military records that the person 
concerned did not have the requisite service or 
character of discharge."  

38 U.S.C.A § 1159 (West 1991).  

The appellant has been in receipt of service connection for a 
muscle injury of the left great toe, as a residual of a 
gunshot wound, since June 1970.  Rating decisions of July 
1971, January 1984 and February and November 1995 all reflect 
that the appellant's left toe gunshot wound residual has been 
evaluated under 38 C.F.R. § 4.73 (pertaining to muscle 
injuries).  

The Board has concluded that the provisions of 38 U.S.C.A. § 
1159 serve to preclude the amendment of the assigned 
diagnostic code, even though muscle damage has not been 
demonstrated upon recent medical inquiry.  Because service 
connection has been in effect for a muscle injury of the left 
great toe, and such has been in effect for over 10 years, an 
alteration in the previously applied diagnostic code would 
effectively sever service connection for the muscle injury.  
Service connection therefore remains in effect for a muscle 
injury of the left great toe under 38 C.F.R. § 4.73, 
Diagnostic Code 5310, and a 10 percent rating remains 
assigned.  

(ii)  Service connection for hallux valgus/hallux rigidus

It is now well-settled that part of the determination 
relative to the nature and extent of a disability resulting 
from an incident of military service is examination of the 
question of whether one rating code is "more appropriate" 
than another that may have been previously employed.  See 
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  The 
assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993); see also Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992); (Observing that one 
diagnostic code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis and demonstrated symptomatology).  

The Board has carefully considered all evidence of record in 
this regard, and notes that the sole disability resulting 
from the appellant's in-service combat wound has been found 
by competent medical evidence to be that hallux valgus/hallux 
limitus of the left great toe with resulting osteoarthritis.  

The record reveals that the appellant's left toe disability 
has never been diagnosed as a muscle injury upon competent 
medical examination, notwithstanding the use of such a 
diagnostic description when the appellant was first granted 
service connection in June 1970.  

In particular, the earliest VA medical examination of May 
1971 resulted in a diagnosis of hallux valgus and 
degenerative arthritis of the left great toe, and the 
radiographic report is silent as to the presence of a muscle 
injury.  Although a March 1998 VA examination report referred 
to radiographic findings from 1996 showing the presence of 
metallic fragments, the x-ray findings do not indicate such a 
finding.  Most critically, though other reports and 
evaluations did not specifically address the specific 
involvement (or absence of) the muscles effecting the 
disabled toe, the VA examination report of March 1997 clearly 
reflects that the appellant's condition did not involve 
injury to either muscles, tendons or ligaments.  While the 
appellant has reported that he has muscle spasms, the medical 
evidence does not indicate that the appellant has a muscle 
injury.

Because the disability resulting from the service-incurred 
gunshot wound has been medically diagnosed as hallux rigidus, 
the Board believes that separate service connection for this 
disability under 38 C.F.R. § 4.71a, Diagnostic Codes 5280 and 
5281 shall be granted, since this is the most appropriate 
rating based on the medical evidence of record.    

Accordingly, the Board concludes that the veteran's service-
connected disability should be separately rated under 
38 C.F.R. § 4.73, Diagnostic Code 5310, because that rating 
is protected by law, and under 38 C.F.R. § 4.71a, Diagnostic 
Codes 5280-1, because these diagnostic codes accurately 
reflect the actual diagnosis of the service-connected 
disability.

(iii)  The assigned disability ratings

Because service connection remains in effect for a muscle 
injury under 38 C.F.R. § 4.73, Diagnostic Code 5310, the 
Board must apply the relevant criteria to ascertain if the 
disability picture approximates the assignment of a rating 
higher than the currently assigned 10 percent under that 
diagnostic code.  In order for a 20 percent disability rating 
to be assigned, the appellant's disorder would need to 
approximate one that is "moderately severe" under the 
diagnostic criteria.  

As noted above, the regulatory amendments effective June 3, 
1977 did not significantly alter the previously applicable 
provisions for the evaluation of disabilities residual to 
healed gunshot wounds.  Under both versions, a moderately 
severe disability would be characterized by a disability 
picture approximating objective findings of entrance or exit 
scars "relative large," with indications on palpation of 
moderate loss of deep fascia, or moderate loss of muscle 
substance or moderate loss of normal firm resistance of 
muscle.  Strength and endurance tests of muscle groups would 
give positive evidence of marked or moderately severe loss.  
Compare 38 C.F.R. § 4.56(c) (1996) and 38 C.F.R. 
§ 4.56(d)(3)(1997).  

The disability picture resulting from the appellant's 
service-connected gunshot wound residuals plainly do not 
approximate the requisite clinical findings for an increased 
rating as a muscle injury under 38 C.F.R. § 4.73.  There have 
not been demonstrated relatively large entrance or exit scars 
and muscle loss has not been found.  See VA examination 
reports of September 1997 (finding no evidence of significant 
soft tissue abnormality) and March 1998 (indicating no muscle 
loss).  Although the appellant has reported pain and 
decreased range of motion has been noted, the appellant was 
noted in June 1996 to have a functional range of motion with 
"normal push-off" during gait.  In October 1997, the 
appellant's toe functioning involving standing, squatting, 
supination, pronation and rising on toes and heels was noted 
to be normal.  In sum, the clinical evidence does not 
approximate any findings which would be consistent with the 
assignment of a 20 percent disability rating under 38 C.F.R. 
§ 4.73, Diagnostic Code 5310.  

Remaining is the question of whether a compensable disability 
rating may be assigned for the now service-connected hallux 
valgus/hallux rigidus under 38 C.F.R. § 4.71a, Diagnostic 
Codes 5280 and 5281.  

In Esteban v. Brown, 6 Vet. App. 259, 262 (1994), it was held 
that service connection for distinct disabilities resulting 
from the same injury could be established so long as the 
symptomatology for one condition was not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
However, the evaluation of the same disability under various 
diagnoses is to be avoided. 
38 C.F.R. § 4.14; Fanning v. Brown, 4 Vet. App. 225 (1993).  

The appellant here has a single disability (i.e., the 
residual of a gunshot wound to the left great toe) that has 
been diagnosed as hallux valgus and osteoarthritis.  
Although, as discussed above, service connection remains in 
effect for a muscle injury because such rating is protected 
by law, the competent medical evidence of record does not 
indicate that a muscle injury has ever been diagnosed.  See, 
e.g., VA examinations dated in May 1971 and March 1998; see 
also October 1997 VA examination reporting radiographic 
testing indicating some irregularity of the 1st metatarsal 
head as well as a classic hallux rigidus.  In sum, the 
competent medical evidence does not indicate that the 
appellant has any symptoms arising from a muscle injury, 
separate from that previously described as resulting from the 
hallux valgus/hallux rigidus.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5280 [unilateral 
hallux valgus] the only disability rating is 10 percent, 
whether the condition is severe and equivalent to amputation 
of the great toe or whether it has been operated on with 
resection of the metatarsal head.  Under Diagnostic Code 
5281, unilateral severe hallux rigidus is rated as severe 
hallux valgus, also at an evaluation of 10 percent.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5280, 5281.  In their 
whole, the foregoing diagnostic codes provide for the 
assignment of a maximum 10 percent disability rating when 
hallux valgus or hallux rigidus is found, and irrespective of 
their severity.    

The Board has considered whether the appellant's disability 
may be evaluated under any other potentially applicable 
diagnostic codes.  Here, the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Codes 5280 and 5281 specifically address diagnoses 
of hallux valgus and hallux rigidus, respectively and thus 
are the most appropriate rating codes.  

38 C.F.R. § 4.71a, Diagnostic Code 5003 calls for 
degenerative arthritis established by x-ray findings to be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  However, there are no such codes for the feet or 
toes.  The evidence of record does not support a finding that 
there exists or has existed any malunion or nonunion of the 
tarsal or metatarsal bones of the foot, and therefore a 
rating under 38 C.F.R. § 4.71a, Diagnostic Code 5283 is not 
appropriate.  Likewise, there has not been shown to be any 
"other" injury to the foot to warrant consideration under 
Diagnostic Code 5284.  

The Board notes that osteoarthritis has recently been 
identified by X-ray evidence.  However, a separate 10 percent 
rating for osteoarthritis is not called for under the 
circumstances presented in this case.  Although compensating 
a claimant for separate functional impairment under 
Diagnostic Code 5003 does not constitute pyramiding in all 
cases, separate and distinct symptomatology sufficient to 
support two disability ratings must be identified.  See 
VAOPGCPREC 9-98 (August 14, 1998), which indicated in a 
footnote that "[a] separate rating for arthritis could also 
be based on X-ray findings and painful motion under 38 C.F.R. 
§ 4.59..." under the holding in Lichtenfels v. Derwinski, 1 
Vet. App. 484 (1991) [emphasis added by the Board].  In this 
case, while there is X-ray evidence of osteoarthritis, such 
is contemplated as part of hallux rigidus. Thus, a separate 
rating, in addition to that assigned for hallux valgus/hallux 
rigidus, because of arthritis would constitute pyramiding.

The Board further observes that in light of the Court's 
holding in Johnston v. Brown, 10 Vet. App. 80, 85 (1997), the 
appellant is not entitled to a higher rating pursuant to 
38 C.F.R. §§ 4.40 and 4.45 because 10 percent is the maximum 
rating available under Diagnostic Codes 5280 and 5281.  
Therefore, the Board finds no basis on which to grant an 
increased evaluation for service-connected residuals of 
gunshot wound of the left great toe, currently evaluated as 
10 percent disabling.  

In essence, then, the Board finds that a 10 percent 
disability rating could be assigned for the veteran's 
service-connected hallux valgus/hallux rigidus under 
38 C.F.R. § 4.71a based on the medical evidence pertaining to 
that disability.  The veteran's accredited representative is 
in substance contending that such disability rating must be 
assigned regardless of the previous, protected assignment of 
a 10 percent disability rating for the same disability under 
38 C.F.R. § 4.73.  The Board disagrees.  Under the somewhat 
unusual circumstances presented in this case, the Board finds 
that the assignment of a separate disability rating for 
hallux valgus/hallux rigidus, in addition to the presently 
assigned 10 percent rating under 38 C.F.R. § 4.73, Diagnostic 
Code 5310, is inappropriate as it would constitute improper 
pyramiding in violation of 38 C.F.R. § 4.14.  Accordingly, a 
noncompensable rating will be assigned for hallux 
valgus/hallux rigidus.  The Board's reasons will be discussed 
below.

The Board has carefully considered the provisions of 
38 U.S.C.A. § 110, as cited by the Court as pertaining to the 
preservation of disability ratings.  Under 38 U.S.C.A. § 110: 

"A disability which has been continuously rated at 
or above evaluated for twenty or more years for 
compensation purposes . . . shall not thereafter be 
rated at less than such evaluation, except upon a 
showing that such rating was based on fraud."    

38 U.S.C.A § 110 (West 1991); see also 38 C.F.R. 
§ 3.951(b)(2000) [a disability which has been continuously 
rated at or above any evaluation of disability for 20 or more 
years for compensation purposes will not be reduced to less 
than such evaluation except upon a showing that such rating 
was based on fraud].

The appellant argues that a grant of service connection for 
hallux valgus/hallux rigidus without a separate compensable 
disability rating for that disability would in effect be a 
reduction of the disability rating for a muscle injury that 
has been in effect for over 20 years.  The appellant argues 
that the statute "protects ratings for individual 
disabilities and not one overall rating for a disease or 
injury."  See appellant's brief, dated November 29, 2000, 
page 4.  

The Board has carefully considered the appellant's 
contention.  The statute relied upon by the appellant 
prohibits the reduction of rating disabilities in effect for 
the prescribed period.  The granting of service connection 
for the appellant's hallux valgus/hallux rigidus without a 
separate disability evaluation assigned does not effect the 
rating assigned under 38 C.F.R. § 4.73, Diagnostic Code 5310.  
That rating has not been reduced.  In essence, the protected 
rating of 10 percent for a muscle injury remains exactly the 
same as it has been for many years, which is in conformity 
with the statute. The provisions of 38 U.S.C.A. § 110 have 
not been violated.       

The Court's decision in Gifford is instructive.  There, the 
Court affirmed a Board decision that changed the rating 
description of the veteran's disability from a left thigh 
disability to a right thigh disability.  In Gifford, the 
Court reasoned that the amendment was essentially an 
administrative correction to accurately reflect the area of 
the claimant's body that had sustained the disability for 
which service connection had been in effect.  Although it was 
clear in Gifford that the veteran had been injured in the 
right thigh, the effected limb had been continuously 
described erroneously as the left thigh.  In other words, 
because the disability remained the same, so did the 
applicable diagnostic code, the fact of service connection, 
and the degree of disability.  The Court therefore found no 
error.  See Gifford 6 Vet. App. at 271.  

The present matter is similar to Gifford in several respects.  
As is discussed above, although the appellant was granted for 
a muscle injury, in retrospect, based on the medical evidence 
of record, this was not correct.  In order to rectify this 
longstanding rating mistake, the appellant now has been 
granted service connection for hallux valgus/hallux rigidus.  
Notwithstanding this, service connection remains in effect 
for a disability of the left toe without alteration of the 
previously assigned diagnostic code.  Further, the 
longstanding 10 percent "degree of disability" has remained 
in place. 

In assigning a noncompensable disability rating for the now 
service-connected hallux valgus/hallux rigidus, the Board has 
relied on the antipyramiding provision, 38 C.F.R. § 4.14 
(2000).  It is clear that to rate the appellant's hallux 
valgus/hallux rigidus as 10 percent disabling under 38 C.F.R. 
§ 4.71a would duplicate the previously assigned and protected 
rating for the same disability under 38 C.F.R. § 4.73.  This 
is clearly prohibited under 38 C.F.R. § 4.14.  See also 
Gifford, 6 Vet. App. at 272 [concurrence by (now) Chief Judge 
Kramer, observing that although he disagreed with the Court's 
conclusion that VA's action was a mere administrative 
correction that did not violate 38 U.S.C.A. § 110 and 1159, 
service connection should have been granted for the correct 
appendage without the assignment of a separate disability 
rating, as such would violate 38 C.F.R. § 4.14].     

In short, for the reasons and bases expressed above, the 
Board finds that a compensable rating under 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5280-5281 is not called for in this 
case.  The appeal for an increased rating is denied.  

Entitlement to an increased evaluation for PTSD,
currently evaluated as 50 percent disabling

Factual Background

The record reflects that by rating decision dated in January 
1997, service connection was granted for PTSD and a 10 
percent disability evaluation was assigned.  The appellant 
sought an increased disability rating for PTSD by statement 
received in April 1999.  

The appellant underwent a VA psychiatric examination in 
August 1999.  The appellant reported that he had not worked 
for the entire preceding year because of pain.  He complained 
of being depressed, and was noted to have cried during the 
examination.  The appellant reported thinking of Vietnam 
constantly and daily.  He reported that he dreamed of 
Vietnam.  He stated that he had become very short tempered 
with his daughter.  He reported suicidal ideation and 
survivor guilt.  

Upon clinical examination, he was noted to be extremely 
depressed and tearful.  His speech was goal directed, and 
there was no memory impairment.  He denied any delusions or 
hallucinations.  He was noted to be alert and oriented and 
his insight and judgment were not impaired.  A global 
assessment of functioning (GAF) score of 51 was assigned.  
See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); 
[Observing that GAF is a scale reflecting the 
"psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness" under the 
American Psychiatric Association's DIAGNOSTIC AND STATISTICAL 
MANUAL FOR MENTAL DISORDERS (4th ed.), p.32.] GAF scores 
ranging between 61 to 70 reflect some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships. Scores ranging from 51 to 60 
reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers). 
Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  Carpenter at 242.  

In a November 1999 VA treatment note, the appellant reported 
that he was depressed, anxious and suicidal.  At the time of 
the examination, he stated that he had slept 3 hours and that 
his rest had been interrupted with "racing thoughts."  He 
reported decreased appetite and libido.  As to suicidal 
ideation, he reported that he had thoughts but no plan or 
present intent.  He reported that he had daily depression, 
and that he isolated himself from others.  He stated that he 
was hypervigilant, and that he had not been able to establish 
friendships.  He reported that he sometimes would react to 
noises, and that he became easily angry.  In part, the 
appellant was diagnosed to have PTSD and major depression.  A 
GAF score of 40 was assigned.  

In a February 2000 VA treatment note, the appellant was noted 
to have reiterated complaints of difficulty sleeping, 
nightmares, "flashbacks," irritability, withdrawal, 
hypervigilence and isolation.  He then denied psychosis, 
hallucinations, or homicidal ideation.  A GAF score of 45 was 
assigned.  

In May 2000, the appellant again complained of difficulty 
sleeping.  He stated that he was easily startled by noise and 
remained isolated and withdrawn from others.  He again denied 
hallucinations, delusions and suicidal ideation.  A GAF score 
of 45 was again assigned.  

By rating decision dated in July 2000, a 50 percent 
disability evaluation was assigned.     
 
The Relevant Law

The Board first observes that the psychiatric rating criteria 
of the Schedule were revised effective November 7, 1996.  In 
particular, the provisions of 38 C.F.R. 
§ 4.132 were amended and redesigned as 38 C.F.R. § 4.130.  
Because the appellant sought an increased disability rating 
for his psychiatric disorder in April 1999, only the current 
criteria are for application.  See Karnas v. Derwinski, 1 
Vet. App. 308, 313 (1991) [holding that where the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal has been 
concluded, the version most favorable to the veteran will 
apply].  

The schedular criteria provides that a 100 percent disability 
rating is warranted if there is total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; gross inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name.  38 C.F.R. § 4.130, Diagnostic Code 9411. 

A 70 percent rating is warranted when there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and the inability to establish and maintain 
effective relationships.  Id. 

The appellant's psychiatric disability is assigned a 50 
percent evaluation.  Under the schedule, his disorder is 
therefore characterized as approximating symptoms of 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  Id.   

Analysis

The Board has carefully considered all of the evidence of 
record in light of the applicable law, and finds that the 
assignment of a 70 percent disability rating for PTSD is 
appropriate.

The evidence shows that since the appellant underwent a VA 
psychiatric examination in August 1999, he has displayed 
relatively continuous depression.  
Suicidal ideation was then reported, as well as difficulty in 
his relationship with his daughter because of the his quick 
temper.  The Board notes that the assigned GAF score of 51 
was suggestive that the appellant then had near to what is 
described by the Diagnostic and Statistical Manual as 
"serious" symptoms.  

The evidence obtained subsequently to the August 1999 VA 
examination approximates that obtained in the earlier 
examination.  The VA treatment note of February 2000 reflects 
that the appellant's earlier described symptoms remained 
essentially of the same severity, as further evidenced by the 
GAF scores of 45 on these occasions.   

After having considered the evidence of record, the Board has 
concluded that the severity of the appellant's psychiatric 
disorder warrants the assignment of a 70 percent disability 
rating.  To that extent, the appeal is granted.  See 
38 C.F.R. § 4.130, Diagnostic Code 9411.  

The Board has carefully considered whether the severity of 
the appellant's psychiatric disorder warrants the assignment 
of the next higher disability rating of 100 percent.   
However, the evidence of record does not show the appellant 
to have "total occupational and social impairment" within 
the criteria set forth.  The appellant has not been described 
as having gross impairment in thought or communicative 
processes.  Hallucinations, memory loss, and disorientation 
as to time or place have not been reported.  The appellant, 
moreover, does not appear to so contend.  Accordingly, the 
Board finds that the preponderance of the evidence is against 
the appellant's claim as to this question.   


ORDER

Entitlement to a disability rating greater than 10 percent 
for the residuals of a gunshot wound to the left great toe is 
denied.  

Service connection for hallux valgus/hallux rigidus is 
granted and a noncompensable disability rating is assigned.

Entitlement to a disability rating of 70 percent for PTSD is 
granted, subject to controlling regulations applicable to the 
payment of monetary benefits.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 


